Motion to further amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Petitioner contended that to deny him a driver’s license for reasons not directly related to his ability to operate a motor vehicle violated his rights under the privileges and immunities clause of the Fourteenth Amendment as well as his rights under the due process clause of that amendment. The Court of Appeals held that petitioner’s constitutional rights were not violated. [See 17 N T 2d 191, 785.]